Citation Nr: 9914048	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  93-17 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant, her son, and her daughter



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to May 
1944.  He died on April [redacted], 1992, and the appellant 
is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1992 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas.  This case has since been 
transferred to the Montgomery, Alabama VARO.  The Board 
remanded this case to the Montgomery VARO for further 
development in July 1995.  The requested development has been 
accomplished by the RO, and the case has since been returned 
to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran died on April [redacted], 1992; his death 
certificate reflects that the immediate cause of his death 
was hepatorenal syndrome, with cirrhosis of the liver and 
chronic active hepatitis listed as underlying causes and 
with malnutrition and atrial fibrillation listed as other 
significant conditions contributing to death but not 
resulting in the underlying cause of death.

3.  At the time of the veteran's death, service connection 
was in effect for a schizophrenic reaction, evaluated as 30 
percent disabling.

4.  There is no competent medical evidence showing a 
relationship between the cause of the veteran's death and his 
service-connected schizophrenic reaction.

5.  There is competent medical evidence establishing that it 
is at least as likely as not that the veteran's hepatitis B 
was incurred in service.


CONCLUSION OF LAW

Resolving doubt in the appellant's favor, hepatitis B, an 
underlying cause of the veteran's death, was incurred in 
service.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant 
has submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  That is, the Board is satisfied that the 
appellant has submitted a claim which is plausible.  The 
Board is also satisfied that all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained, and no further assistance to the appellant is 
required to comply with the VA's duty to assist her with the 
development of facts pertinent to her claim under 38 U.S.C.A. 
§ 5107(a) (West 1991).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1998).  Service connection may also be 
granted for a disability which is proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (1998).

Also, service connection may be granted for the cause of a 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death; rather, it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1998). 

The Board observes that the veteran died on April [redacted], 
1992 at the age of 74.  His death certificate reflects that 
the immediate cause of his death was hepatorenal syndrome, 
with cirrhosis of the liver and chronic active hepatitis listed 
as underlying causes.  Malnutrition and atrial fibrillation were 
considered other significant conditions contributing to death 
but not resulting in the underlying cause of death.  No 
autopsy was performed.  At the time of the veteran's death, 
service connection was in effect for a schizophrenic 
reaction, evaluated as 30 percent disabling.

In this case, the RO's efforts to obtain service medical 
records and other pertinent military records were 
unsuccessful, and the earliest medical evidence reflecting 
treatment for liver or renal problems is from February 1992.  
A report of VA hospitalization from February and March of 
1992 shows that the veteran was transferred from another VA 
facility in February 1992 for evaluation of ascites and a 
liver mass.  A computerized tomography (CT) scan revealed 
hepatocellular carcinoma.  Hepatitis studies were positive 
for a hepatitis B surface antigen and a hepatitis BE antigen.  
The veteran was believed to be a chronic hepatitis B carrier, 
but no known history of hepatitis exposure was noted.  The 
diagnoses included hepatocellular carcinoma, chronic 
hepatitis B, benign colonic polyps, hypertension, and atrial 
fibrillation.  The veteran underwent an enucleation of the 
tumor from the dome of the right hepatic lobe, an excision of 
the tendinous portion of the right hemidiaphragm, and closure 
of the same later in March 1992. 

The appellant, her son and a daughter testified before the 
undersigned member of the Board at a hearing in August 1993 
at the RO.  Essentially, they described how they had learned 
that the veteran had hepatitis B, the course of his illness, 
and various conversations they had with doctors concerning 
the veteran's illness.  

In October 1997, pursuant to the Board's July 1995 remand, 
the veteran's claims file was reviewed by a VA doctor.  In an 
opinion included with the veteran's claims file, this doctor 
indicated that there was no way to differentiate different 
types of hepatitis before the 1960s, when a test for 
hepatitis B was first developed and used.  The doctor noted 
that the veteran did not have any tests for hepatitis until 
1992, when he was found to have cirrhosis of the liver based 
on chronic active hepatitis B.  With regard to etiology, the 
doctor indicated that United States troops in Europe between 
1942 and 1945 were exposed to a series of jaundice conditions 
resulting in many cases of hepatitis B, particularly among 
those working with waste and in the medical service.  The 
doctor noted that the veteran could have contracted hepatitis 
B at any time during his life, particularly since he worked 
as a cook, but it was also certainly possible that he 
contracted hepatitis B in service and might have been a 
carrier of the infection for many years.  In conclusion, the 
doctor diagnosed cirrhosis of the liver, with chronic 
hepatitis, as the cause of the veteran's death, and indicated 
that "[t]he date of onset of hepatitis is unknown, but it 
may, as well as not started during [the veteran's] service 
time." 

The veteran's liver problems, including hepatitis B, were not 
first shown until approximately 48 years after his discharge 
from service, and there is no competent medical evidence of a 
relationship between the direct and underlying causes of 
death and his service-connected schizophrenic reaction.  
However, the October 1997 medical opinion indicates, in 
essence, that it is at least as likely as not that the 
veteran incurred hepatitis B as a result of service.  

There is no competent medical evidence of record 
contradicting the doctor's October 1997 medical conclusion 
that hepatitis "may, as well as not" have started during 
the veteran's World War II service.  As such, the evidence is 
in equipoise as to this material issue and the appellant is 
entitled to application of the benefit-of-the-doubt doctrine.  
Resolving reasonable doubt in favor of the appellant, the 
Board concludes that the veteran incurred hepatitis B, an 
underlying cause of death, as a result of service.  See 38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.303(d) (1998); 
see also Hanson v. Derwinski, 1 Vet. App. 512, 516-17 (1991).  
As such, service connection for the cause of the veteran's 
death is warranted and the appeal is allowed.


ORDER

Service connection for the cause of the veteran's death is 
granted.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 

